



Exhibit 10.5


CERNER CORPORATION
2011 OMNIBUS EQUITY INCENTIVE PLAN - DIRECTOR RESTRICTED STOCK AGREEMENT


(Continued from the Notice of Grant of Restricted Stock”)


WHEREAS, the Compensation Committee of the Board of Directors or its duly
appointed subcommittee (the “Committee”) of Cerner Corporation (the “Company”)
has determined that ____________[name] ( “Participant”) is eligible to receive a
Restricted Stock Grant under the Company’s 2011 Omnibus Equity Incentive Plan,
as amended, supplemented, restated or otherwise modified (the “Plan”), as so
indicated in the Notice of Grant of Restricted Stock, which together with this
Director Restricted Stock Agreement, constitutes the “Agreement”;


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the parties hereto do
hereby agree as follows:


1. Incorporation of the Plan. A copy of the Plan is incorporated herein by
reference and all the terms, conditions and provisions contained therein shall
be deemed to be contained in this Agreement.


2. Restricted Stock Grant. Pursuant to the authorization of the Committee, and
subject to the terms, conditions and provisions contained in this Agreement, the
Company hereby grants to Participant a Restricted Stock Award (the “Award”) for
the aggregate number of shares of Company Common Stock (the “Shares”) set forth
in the Notice of Grant of Restricted Stock. The date of grant of the Award (the
“Grant Date”) shall for all purposes be as set forth in the Notice of Grant of
Restricted Stock.
  
3. Rights as a Shareholder. Commencing on the Grant Date, Participant shall have
the right to receive dividends and other distributions (if any) with respect to
the Shares unless and until such Shares are forfeited pursuant to Section 5
hereof, sold or otherwise disposed of; provided, however, that a dividend or
other distribution (including, without limitation, a cash dividend, stock
dividend or stock split), shall be delivered to the Company, held in escrow and
accumulated in a non-interest bearing Company bookkeeping account and shall be
subject to the same vesting schedule and other terms, conditions and
restrictions as the Shares with respect to which such dividend or other
distribution relates. In connection with the payment of such dividends or other
distributions, the Company may deduct any taxes or other amounts required by any
governmental authority to be withheld and paid over to such authority for the
account of Participant. Prior to a Share's Vest Date, Participant shall have no
right to vote the Shares until such Shares are actually distributed on the Vest
Date and shall be deemed to have assigned any such voting right to the Company.
Notwithstanding anything to the contrary, prior to the date on which the Shares
and any related property received under Section 3 hereof (the “Aggregate
Restricted Shares”) Vest pursuant to Section 5, such Aggregate Restricted Shares
shall be subject to the restrictions on transferability contained in Section 6
hereof.


4. Custody and Delivery of Shares. Unless otherwise requested by Participant,
Aggregate Restricted Shares will be distributed in street name on the Vest Date
and held in Participant’s account at Morgan Stanley or other broker that the
Company may choose (the “Broker”). Prior to the Vest Date, the Grant of the
Aggregate Restricted Shares will be recorded in the Company’s books and records.
Company will reflect in its records the restrictions under which the Aggregate
Restricted Shares are held and will not allow distribution or transfer of any
Aggregate Restricted Shares prior to the date on which such Aggregate Restricted
Shares Vest pursuant to Section 5 below. Shares, representing Vested Aggregate
Restricted Shares, will be distributed only on or after the Vest Date and only
if the requirements of vesting set forth in Section 5 are met. The Company will
pay all original issue or transfer taxes and all fees and expenses incident to
the delivery of any Aggregate Restricted Shares hereunder.


5. Vesting and Forfeiture. Except as otherwise provided in the Plan or this
Agreement, the Aggregate Restricted Shares subject to this Award shall be
distributed, become transferable and shall cease to be subject to forfeiture
(“Vest”) on the date set forth in the Notice of Grant of Restricted Stock (the
“Vest Date”) provided Participant has continuously served as a member of the
Board of Directors (the “Board”) of the Company from the Grant Date through the
Vest Date set forth in the Notice of Grant of Restricted Stock or such earlier
date of the election of directors at the Company’s regularly scheduled Annual
Shareholders’ Meeting for such Vest Date year. In the event of the death or
disability (preventing further Board service) of Participant prior to the Vest
Date, and assuming Participant continuously served as a Director on the Board
through the date of such death or disability, then the Aggregate Restricted
Shares shall Vest on the Vest Date if the Vest Date occurs within ninety (90)
days of such death or disability; otherwise the Aggregate Restricted Shares
shall immediately terminate and be forfeited to the Company upon such death or
disability. In the





--------------------------------------------------------------------------------





event such Participant is removed from the Board for cause, pursuant to the
Company’s Bylaws, or resigns from the Board, then all Aggregate Restricted
Shares that have not Vested as of such date shall immediately terminate and
shall be forfeited to the Company. Within the 90-day period following a Vest
Date, all accrued dividends or other distributions held in escrow in accordance
with Section 3 and relating to any Shares vesting shall be paid or delivered to
Participant. In the event of a “Change of Control” as defined in the Plan, all
restrictions upon the Aggregate Restricted Shares shall lapse, and all such
shares shall immediately Vest upon such Change of Control.


6. Non-Transferability of Shares. Prior to the date on which any Aggregate
Restricted Shares Vest pursuant to Section 5 hereof, such Aggregate Restricted
Shares may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Any such attempted sale,
transfer, assignment, pledge, hypothecation or encumbrance, or other disposition
of such Aggregate Restricted Shares shall be null and void.


7. Securities Laws. Participant hereby represents and covenants that if in the
future Participant decides to offer or dispose of any Aggregate Restricted
Shares or interest therein, Participant will do so only in compliance with this
Agreement, the Securities Act of 1933, as amended, and all applicable state
securities laws. As a condition precedent to the delivery to Participant of the
Aggregate Restricted Shares, Participant shall comply with all regulations and
requirements of any regulatory authority having control or supervision over the
issuance of the Aggregate Restricted Shares and, in connection therewith, shall
execute any documents and make any representation and warranty to the Company
which the Committee shall in its sole discretion deem necessary or advisable.


8. Taxable Income. Participant may file an election for immediate Federal income
taxation pursuant to Section 83(b) of the Internal Revenue Code. In the event
that Participant makes an election pursuant to Section 83(b) of the Code,
Participant agrees to notify the Company thereof in writing within ten (10) days
after such election; any necessary withholding at the time of an 83(b) election
must not be made from Vested Shares, but must be a cash withholding, from either
wages or a separate payment. THE FEDERAL INCOME TAX CONSEQUENCES DESCRIBED ABOVE
ARE FOR GENERAL INFORMATION ONLY. EACH PARTICIPANT SHOULD CONSULT A TAX ADVISOR
AS TO THE SPECIFIC FEDERAL INCOME TAX CONSEQUENCES AND AS TO THE SPECIFIC
CONSEQUENCES UNDER STATE, LOCAL AND FOREIGN TAX LAWS.


9. Notices. Any notices or other communications required or allowed to be made
or given to the Company under the terms of this Agreement shall be addressed to
the Company in care of its Chief Legal Officer at its offices at 2800 Rockcreek
Parkway, North Kansas City, Missouri 64117, and any notice to be given to
Participant shall be addressed to Participant at the address in the Company’s
records. Either party hereto may from time-to-time change the address to which
notices are to be sent to such party by giving written notice of such change to
the other party. Any notice hereunder shall be deemed to have been duly given
five (5) business days after registered and deposited, postage and registry fee
prepaid, in a post office regularly maintained by the United States government.


10. Binding Effect and Assignment. This Agreement shall bind the parties hereto,
but shall not be assignable by Participant.


11. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Missouri.


This Agreement has been issued by the Company by its duly authorized
representatives and shall be effective as of the Grant Date as set forth in the
Notice of Grant of Restricted Stock.





